779 P.2d 229 (1989)
William ANDREWS, Petitioner,
v.
Pete HAUN, as Chairman of the Utah Board of Pardons; Victoria Palacios and Ed Kimball, as members of the Utah Board of Pardons; the Utah Board of Pardons; and Eldon Barnes, as Warden of the Utah State Prison, Respondents.
No. 890360.
Supreme Court of Utah.
August 18, 1989.
Timothy K. Ford, Seattle, Wash., Gordon G. Greiner, Mary V. Stolcis, Sandra Goldman, Patricia A. Rooney, Denver, Colo., Robert M. Anderson, Salt Lake City, for petitioner.
Robert R. Wallace, T.J. Tsakalos, Daniel S. McConkie, Salt Lake City, for respondents.
PER CURIAM:
This case is here as a petition for extraordinary relief. It appears from the incomplete submission of the parties, both *230 petitioner and the State, that the Board of Pardons erred in not disclosing certain documents which were apparently before the Board, as required by article VII, section 12, Constitution of Utah. However, the decision of the Board demonstrates that it did not rely on the undisclosed information to any significant extent in declining to commute petitioner's death sentence.
If Ford v. Wainwright, 477 U.S. 399, 106 S. Ct. 2595, 91 L. Ed. 2d 335 (1986), has application in this case and if error were committed under Ford, we view the error as harmless.
The petition is denied.
HOWE, Associate C.J., concurs in the result only, not being convinced that the Board of Pardons erred.